 



Exhibit 10.1
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”)
dated as of June 6, 2006 by and among Danbury Buildings, Inc., a Florida
corporation acting as agent for Danbury Buildings Co., L.P., a Delaware limited
partnership having offices c/o Sunbelt Investment Holdings, Inc., 220 Congress
Park Drive, Delray Beach, FL 33445 (hereinafter referred to as “Overlandlord”),
Union Carbide Corporation, a New York corporation having offices at 400 West Sam
Houston Parkway South, Houston, TX 77042 (hereinafter referred to as the
“Landlord”), and Penwest Pharmaceuticals Co., a Washington corporation having
offices at 39 Old Ridgebury Road, Danbury, CT 06810 (hereinafter referred to as
the “Tenant”).
WITNESSETH
     Whereas, Overlandlord’s predecessor corporations and Landlord executed that
certain Lease Agreement dated as of December 29, 1986, as amended thereafter,
for the building now known as Corporate Center (hereinafter referred to as the
“Prime Lease”); and
     Whereas, Landlord and Tenant executed that certain Lease Agreement dated as
of February 3, 2003, which Lease Agreement was amended by Lease Amendment and
Attornment Agreement dated as of March 15, 2004, (said Lease Agreement as so
amended is hereinafter referred to as the “Lease”) to sublease office space at
the building commonly known as Corporate Center in Danbury Connecticut; and
     Whereas, the Lease provides Tenant with certain Renewal Options, as therein
defined, to extend the Term of the Lease and by Letter dated March 17, 2006 from
Tenant to Overlandlord, the Tenant has elected to exercise its first Renewal
Option to extend the term of the Lease for one (1) year; and
     Whereas, the parties wish to amend the Lease accordingly;
     Now, Therefore, in consideration of the mutual covenants and obligations
contained herein, Landlord and Tenant hereby amend the Lease as follows:
     1.      Incorporation and Definitions. The foregoing Recitals are hereby
incorporated into and made an integral part of this Amendment as if fully set
forth herein. Capitalized terms used in this Amendment which are not defined
herein shall have the meanings ascribed to such terms in the Lease.
     2.      Term. The Lease shall be amended to provide that the Term of the
Lease (hereinafter referred to as the “Term”) shall be extended to and including
December 31, 2007 and the termination date of the Lease (hereinafter referred to
as the “Termination Date”) shall be December 31, 2007.

 



--------------------------------------------------------------------------------



 



     3.      Base Rent. During the period commencing on December 31, 2006
through December 31, 2007 Tenant shall pay Base Rent (hereinafter referred to as
the “Base Rent”) in the amount of Five Hundred Thirty Seven Thousand One Hundred
Seventy Five Dollars and No Cents ($537,175.00), payable in equal monthly
installments in the amount of Forty Four Thousand Seven Hundred Sixty Four
Dollars and Fifty Eight Cents ($44,764.58) which Base Rent monthly installments
shall be paid in advance on the first day of January, 2007 and on the first day
of each and every month thereafter during the Term. All Rent is payable without
notice, set-off or demand.
     4.      Condition of Premises. Tenant hereby acknowledges and agrees as of
the date hereof that it is in full possession of the Premises, that Tenant is
satisfied with and accepts the condition of the Premises existing as of the date
hereof, that Landlord has performed all of its obligations under the Lease and
that Landlord has no obligation to improve or repair the Premises, or to pay for
or reimburse Tenant for any such improvements or repairs.
     5.      Broker. Landlord, Overlandlord and Tenant each represent and
warrant that there were no real estate brokers or agents involved in connection
with the Lease, as amended hereby, except for Cushman & Wakefield Inc. who
represented the Tenant and Grubb & Ellis Company who represented the Landlord
and Overlandlord. Overlandlord agrees to pay any fee or commission owed to Grubb
& Ellis Company and to Cushman & Wakefield, Inc. in connection with the Lease as
amended hereby. Landlord and Overlandlord, on the one hand, and Tenant, on the
other hand, each indemnify and hold harmless the other against any and all
claims for real estate commissions or finder’s fees due to their respective
brokers and from any other brokers incurred as a result of the acts of the
indemnifying party.
     6.      Continuing Effect. Except as expressly modified and amended by this
instrument, the terms, covenants and conditions of the Lease are hereby ratified
and confirmed, and remain in full force and effect. In the event of any conflict
between the terms of the Lease and of this Amendment, the terms of this
Amendment shall control.
     7.      Estoppel. As an inducement to Landlord and Overlandlord to enter
into this Amendment the Tenant hereby warrants and represents to Landlord and
Overlandlord that: (i) the Lease as amended hereby, has not been assigned or any
of the Premises sublet; (ii) the Lease as amended hereby, is in full force and
effect and has not been modified, supplemented, or amended; (iii) to the
knowledge of Tenant, Landlord is not in default under the Lease and Tenant has
no defenses, setoffs, claims or counterclaims against Landlord arising out of
the Lease, as amended hereby, or in any way relating thereto; (iv) Tenant has
not paid any rentals more than one (1) month in advance; (v) Tenant has accepted
and is in full and complete occupancy and possession of all of the Premises
demised pursuant to the Lease, as amended hereby, and the improvements and space
required to be furnished according to the Lease have been satisfactorily
completed in all respects and Landlord has fulfilled all of its duties of an
inducement nature required to have been fulfilled to date; (vi) to the knowledge
of Tenant, no payments, reimbursements, credits or offsets are due from Landlord
to Tenant under the Lease, as amended hereby, and no work is required to be done
by Landlord to any of the premises demised under

2



--------------------------------------------------------------------------------



 



said Lease. As an inducement to Tenant to enter into this Amendment the Landlord
and Overlandlord hereby warrant and represent to Tenant that: (i) the Lease as
amended hereby, is in full force and effect and has not been modified,
supplemented, or amended; (ii) to the knowledge of Landlord and Overlandlord,
Tenant is not in default under the Lease.
     8.      Binding Effect. The terms, conditions and covenants of the Lease,
as modified hereby, shall be binding upon and inure to the benefit of Landlord,
Tenant and their respective successors and permitted assigns.
     9.      Headings. The paragraph headings herein contained are for
convenience and shall not be deemed to govern or control the substance hereof.
     10.    Governing Law. This Amendment shall be governed and construed under
the laws of the State of Connecticut.
     11.    Authority. Landlord, Overlandlord and Tenant represent, each for
themselves and with respect only to themselves, that; (i) they have full
authority to enter into this Amendment, are validly formed and in good standing
under the laws of the state in which they were formed and the State of Illinois;
(ii) that this Amendment has been duly approved by all necessary corporate
action and that the person or persons signing on their behalf are duly
authorized to execute this Amendment with binding effect upon Landlord,
Overlandlord and Tenant; (iii) this Amendment constitutes the legal, valid and
binding obligations of Landlord, Overlandlord and Tenant, enforceable in
accordance with its terms; (iv) the execution and delivery of this Amendment
does not and will not: (a) contravene any provision of the organizational
documents comprising Landlord, Overlandlord or Tenant; or (b) require consent by
a third party or such consent has, as of the date hereof, been obtained; and the
consummation by Landlord, Overlandlord and Tenant of this Amendment will not
result in a breach of any of the terms of any agreement or instrument to which
Landlord, Overlandlord or Tenant are a party or by which such entities are
bound.
     12.    Counterparts. This Amendment may be executed in two or more
counterparts, all of which, when taken together, shall constitute a single
instrument.
     IN WITNESS WHEREOF, the parties hereto have signed and delivered this
Amendment as of the date first above written.

              LANDLORD:       UNION CARBIDE CORPORATION,
a New York corporation
 
           
WITNESSES:
           
 
           
 
      By:   /s/ Charles B. Kendall
 
           
/s/ [Illegible]
      Name:   Charles B. Kendall
 
           
 
      Title:   Authorized Representative
 
           
/s/ [Illegible]
           
 
           

3



--------------------------------------------------------------------------------



 



              TENANT:       PENWEST PHARMACEUTICALS CO.,
a Washington corporation
 
           
WITNESSES:
           
 
           
/s/ Pamela A. Masella
      By:   /s/ Frank Muscolo
 
           
 
      Name:   Frank Muscolo
 
           
/s/ Kara Winters
      Title:   Controller
 
           
 
            OVERLANDLORD:       DANBURY BUILDINGS CO. L.P.,
a Delaware limited partnership
 
           
 
      By:   DANBURY BUILDINGS, INC.
 
      Its:   General Partner
 
           
WITNESSES
           
 
           
/s/ [Illegible]
      By:   /s/ Richard Reeves
 
           
 
      Name:   Richard Reeves
/s/ [Illegible]
      Title:   Authorized Signatory
 
           
 
           
 
      By:   /s/ Raymond Gardner
 
           
 
      Name:   Raymond Gardner
 
      Title:   Authorized Signatory
 
                    DANBURY BUILDINGS, INC.,
a Florida corporation
 
           
WITNESSES
           
 
           
/s/ [Illegible]
      By:   /s/ Richard Reeves
 
           
 
      Name:   Richard Reeves
/s/ [Illegible]
      Title:   Authorized Signatory
 
           
 
           
 
      By:   /s/ Raymond Gardner
 
           
 
      Name:   Raymond Gardner
 
      Title:   Authorized Signatory

4



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LEASE
     THIS THIRD AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”)
dated as of April 13, 2007 by and among Danbury Buildings Co., L.P., a Delaware
limited partnership having offices c/o Sunbelt Investment Holdings, Inc., 220
Congress Park Drive, Delray Beach, FL 33445 (hereinafter referred to as
“Landlord”), and Penwest Pharmaceuticals Co., a Washington corporation having
offices at 39 Old Ridgebury Road, Danbury, CT 06810 (hereinafter referred to as
the “Tenant”).
WITNESSETH
     Whereas, Union Carbide Corporation, a New York corporation (hereinafter
referred to as the “UCC”), and Tenant executed that certain Lease Agreement
dated as of February 3, 2003, (hereinafter referred to as the “Original Lease “)
which Original Lease was amended by Lease Amendment and Attornment Agreement
dated as of March 15, 2004, (hereinafter referred to as the “First Amendment”)
and by Second Amendment to Lease dated as of June 6, 2006 by and among Landlord,
Tenant and UCC (hereinafter referred to as the “Second Amendment”, the Original
Lease as amended by the First Amendment and the Second Amendment are hereinafter
collectively referred to as the “Lease”) with respect to certain office space at
the building commonly known as Corporate Center in Danbury Connecticut; and
     Whereas, Landlord has succeeded to the interest of Dow under the Lease; and
     Whereas, the parties wish to further amend the Lease as herein set forth
     Now, Therefore, in consideration of the mutual covenants and obligations
contained herein, Landlord and Tenant hereby amend the Lease as follows:
     1. Incorporation and Definitions. The foregoing Recitals are hereby
incorporated into and made an integral part of this Amendment as if fully set
forth herein. Capitalized terms used in this Amendment which are not defined
herein shall have the meanings ascribed to such terms in the Lease.
     2. Term. The Lease shall be amended to provide that the Term of the Lease
shall be extended for a two (2) year period commencing on January 1, 2008 and
ending on December 31, 2009 (said period is hereinafter referred to as the
“Extended Term”) and the termination date of the Lease (hereinafter referred to
as the “Termination Date “) shall be December 31, 2009.
     3. Base Rent. During the Extended Term pay Base Rent (hereinafter referred
to as the “Base Rent”) in the amount of One Million One Hundred Seventeen
Thousand Three Hundred Twenty Four Dollars and No Cents ($1,117,324.00), payable
in equal monthly installments in the amount of Forty Six Thousand Five Hundred
Fifty Five Dollars and Seventeen Cents ($46,555.17) which Base Rent monthly
installments shall be paid in advance on the first day of January, 2008 and on
the first day of each and every month thereafter during the Extended Term. All
Rent is payable without notice, set-off or demand.
     4. Electricity Rent. In addition to all other sums required to be paid
under the Lease, Tenant shall pay Landlord Electricity Charges with in the
monthly amount of Two Thousand Six Hundred Eighty Five Dollars and Eighty Eight
Cents ($2,685.88) payable on the first day of each and every month during the
term hereof. Such Electricity Charges shall be increased from time to time upon
notice from Landlord to Tenant by an amount equal to the percentage increase in
the cost per kilowatt hour charged Landlord by the utility

 



--------------------------------------------------------------------------------



 



company providing electricity to the Building over the cost per kilowatt hour
charged Landlord during the month of April, 2007.
     5. Renewal. Landlord hereby grants to Tenant the conditional right,
exercisable at Tenant’s option, (hereinafter referred to as the “Renewal
Option”) to renew the term of this Lease for two (2) terms of six (6) months
each (each such term is hereinafter referred to as the “Renewal Term”). If
exercised, and if the conditions applicable thereto have been satisfied, each
Renewal Term shall commence immediately following the end of the Term, as so
extended. The rights of renewal herein granted shall be applicable only to the
entire Premises then leased by Tenant and shall be subject to all of the terms
and conditions contained in this Lease, except this Paragraph 5 and except that
the Base Rent for each six (6) month Renewal Term shall be Two Hundred Eighty
Four Thousand Seven Hundred Two Dollars and Seventy Five Cents ($284,702.75)
payable in equal monthly installments in the amount of Forty Seven Thousand Four
Hundred Fifty Dollars and Five Cents ($47,450.05) on the first day of each
Renewal Term and on the first day of each and every month thereafter in each
applicable Renewal Term. The rights of renewal herein granted are in lieu of any
rights of renewal, extension and expansion contained in the Lease, and except as
set forth in this Paragraph 5, Tenant agrees that it shall have no other rights
to extend the Term or lease additional premises. The rights of renewal herein
granted to Tenant shall be subject to, and shall be exercised in accordance
with, the following terms and conditions:

  A.   Tenant shall exercise its right of renewal with respect to the Renewal
Term by giving Landlord written notice (hereinafter referred to as the “Renewal
Notice ”) thereof not later than three (3) months prior to the expiration of the
then-current Term of this Lease.     B.   The Renewal Option herein granted
shall automatically terminate upon the earliest to occur of: (i) the expiration
or termination of this Lease; (ii) the termination of Tenant’s right to
possession of the premises; (iii) the assignment of this Lease or subletting by
Tenant of any portion of the Premises; or (iv) the failure of Tenant to timely
or properly exercise the Renewal Option.     C.   If an Event of Default exists
under this Lease on the date Tenant sends a renewal notice or any time
thereafter until the applicable Renewal Term is to commence, then, at Landlord’s
election, the Renewal Term shall not commence and the term of this Lease shall
expire at the expiration of the then-current term of this Lease.     D.   Tenant
agrees to accept the premises to be covered by this Lease during the Renewal
Term in an “as is” physical condition and Tenant shall not be entitled to
receive any allowance, credit, concession or payment from Landlord for the
improvement thereof.

     6. Broker. Landlord and Tenant each represent and warrant that there were
no real estate brokers or agents involved in connection with the Lease, as
amended hereby, except for Cushman & Wakefield Inc. who represented the Tenant
and Grubb & Ellis Company who represented the Landlord. Landlord agrees to pay
any fee or commission owed to Grubb & Ellis Company and to Cushman & Wakefield,
Inc. in connection with this Amendment. Landlord and Tenant, indemnify and hold
harmless the other against any and all claims for real estate commissions or
finder’s fees due to their respective brokers and from any other brokers
incurred as a result of the acts of the indemnifying party.

2



--------------------------------------------------------------------------------



 



     7. Continuing Effect. Except as expressly modified and amended by this
instrument, the terms, covenants and conditions of the Lease are hereby ratified
and confirmed, and remain in full force and effect. In the event of any conflict
between the terms of the Lease and of this Amendment, the terms of this
Amendment shall control.
     8. Estoppel. Tenant hereby warrants and represents to Landlord that:
(i) the Lease as amended hereby, has not been assigned or any of the Premises
sublet; (ii) the Lease as amended hereby, is in full force and effect and has
not been modified, supplemented, or amended; (iii) to the knowledge of Tenant,
Landlord is not in default under the Lease and Tenant has no defenses, setoffs,
claims or counterclaims against Landlord arising out of the Lease, as amended
hereby, or in any way relating thereto; (iv) Tenant has not paid any rentals
more than one (1) month in advance; (v) Tenant has accepted and is in full and
complete occupancy and possession of all of the Premises demised pursuant to the
Lease, as amended hereby, and the improvements and space required to be
furnished according to the Lease have been satisfactorily completed in all
respects and Landlord has fulfilled all of its duties of an inducement nature
required to have been fulfilled to date; (vi) to the knowledge of Tenant, no
payments, reimbursements, credits or offsets are due from Landlord to Tenant
under the Lease, as amended hereby, and no work is required to be done by
Landlord to any of the premises demised under said Lease. As an inducement to
Tenant to enter into this Amendment the Landlord hereby warrant and represent to
Tenant that: (i) the Lease as amended hereby, is in full force and effect and
has not been modified, supplemented, or amended; (ii) to the knowledge of
Landlord Tenant is not in default under the Lease.
     9. Binding Effect. The terms, conditions and covenants of the Lease, as
modified hereby, shall be binding upon and inure to the benefit of Landlord,
Tenant and their respective successors and permitted assigns.
     10. Headings. The paragraph headings herein contained are for convenience
and shall not be deemed to govern or control the substance hereof.
     11. Governing Law. This Amendment shall be governed and construed under the
laws of the State of Connecticut.
     12. Authority. Landlord and Tenant represent, each for themselves and with
respect only to themselves, that; (i) they have full authority to enter into
this Amendment, are validly formed and in good standing under the laws of the
state in which they were formed and the State of Connecticut; (ii) that this
Amendment has been duly approved by all necessary corporate action and that the
person or persons signing on their behalf are duly authorized to execute this
Amendment with binding effect upon Landlord and Tenant; (iii) this Amendment
constitutes the legal, valid and binding obligations of Landlord and Tenant,
enforceable in accordance with its terms; (iv) the execution and delivery of
this Amendment does not and will not: (a) contravene any provision of the
organizational documents comprising Landlord or or Tenant; or (b) require
consent by a third party or such consent has, as of the date hereof, been
obtained; and the consummation by Landlord and Tenant of this Amendment will not
result in a breach of any of the terms of any agreement or instrument to which
Landlord or Tenant are a party or by which such entities are bound.
     13. Counterparts. This Amendment may be executed in two or more
counterparts, all of which, when taken together, shall constitute a single
instrument.
     IN WITNESS WHEREOF, the parties hereto have signed and delivered this
Amendment as of the date first above written.

3



--------------------------------------------------------------------------------



 



          TENANT:   PENWEST PHARMACEUTICALS CO., a Washington corporation
 
       
WITNESSES:
       
/s/ Richard Meyer
  By:   /s/ Jennifer L. Good
 
       
 
  Name:   Jennifer L. Good
 
       
/s/ Pamela A. Masella
  Title:   President & CEO
 
       

     
LANDLORD:
  DANBURY BUILDINGS CO. L.P., a Delaware limited partnership
 
   
 
  By: DANBURY BUILDINGS, INC.
 
  Its: General Partner

         
WITNESSES
       
 
       
/s/ [Illegible]
  By:   /s/ Richard Reeves
 
       
 
      Name: Richard Reeves
/s/ [Illegible]
  Title:   Authorized Signatory
 
       
 
       
 
  By:   /s/ William J. Ghory
 
       
 
  Name:   William J. Ghory
 
  Title:   Authorized Signatory

4